Title: From James Madison to James Monroe, 30 November 1786
From: Madison, James
To: Monroe, James


Dear Sir
Richmd. Novr. 30. 1786.
The Resolutions on the Misspi. were taken up yesterday & passed unanimously thro’ the H. of D. They are as pointed as the case would admit, tho’ less so than some wished. I have not been able to get a copy for you. As soon as I can I will inclose them to you. Draw on me if you please for 100 dollrs. which I have on hand for you. I am sorry that some disappts. here have disabled me from tendering the residue of what I owe you. A little time I hope will relieve me from the pain I feel in the delay. I know your goodness on the occasion, but that only makes me the more uneasy at imposing on it. Let not however delicacy restrain you from draw[ing] the sum I have mentioned. It is ready & will not be otherwise disposed of. My best wishes wait on Mrs. Monroe. In haste Adieu My dr. Sir Yrs.
Js. M. Jr.
